Warner, J.,
dissenting.
The defendant was indicted for the crime of rape on the person of Mary Meyer, a married woman, who, with her husband, went to the office of the defendant (who was a physician,) for the purpose of consulting him in relation to a female complaint, with which she was afflicted at the time. *485The defendant took her into his priv'ate bed-room for the purpose of making an examination of her person, where the crime was alleged to have been committed. On the trial of the case, the jury found the defendant guilty, when a motion was made for a new trial, on general grounds, which was overruled by the Court. 'Whereupon, the defendant excepted, and has brought his case before this Court for review. There was no error in the Court below in ruling out the evidence of Mary Meyer (after the same had been admitted) that she had an illegitimate child by one Croft prior to her marriage with her present husband, as such evidence was not competent for the purpose of showing her general bad character at the time the crime was alleged to have been committed. General bad character as to want of chastity cannot be shown by proof of a specific act which occurred long anterior to the commission of the oifense.
There was no error in the Court ruling out the evidence of Spencer, the Justice of the Peace, as to what Cloud had sworn on the committing trial before him, as the evidence on that trial had been reduced to writing, and was then before the Court, and was the best evidence as to what the- witness did swear on that trial, the more especially as Spencer stated he Had no recollection as to what the witnesses did swear except by reference to the record of the evidence then before him.
The charge of the Court to the jury, as to the effect of affirmative and negative testimony, as applicable to the facts proved in this case, was a fair and substantial exposition of the law of evidence upon that question.
After reviewing the entire charge of the Court to the jury, in view of the facts contained in the record, there is no error in that charge, which will, in my judgment, authorize this Court to interfere and grant a new trial. In looking through the entire record, and considering all the grounds taken in the motion for a new trial, I find no error which will entitle the defendant to a rehearing of the case, under the repeated rulings of this Court, on similar motions made on the trial *486of criminal cases. And as the presiding Judge was satisfied with the verdict, and there being sufficient evidence in the record to sustain it, if the jury believed the witnesses, who were the exclusive judges of their credibility, this Court ought not to interfere and set it aside. The criminal laws of the State should be firmly executed by the Courts, and when a verdict of guilty has been rendered on competent evidence, that verdict should not be set aside for alleged errors committed on the trial, unless the finding of the jury would have probably been different but for the alleged errors complained of. The certainty of punishment for the violation of the public laws of the State is the only safe protection for society, and when the public authorities, charged with the performance of this duty, fail to perform it, those who are injured, either in person or property, will seek to redress their own wrongs instead of appealing to the legal tribunals of the country.